JUDGMENT

AQUILINO, Senior Judge:
This case having been commenced to
appeal the Negative Determinations Regarding Eligibility To Apply for Worker Adjustment Assistance And Alternative Trade Adjustment Assistance of the Employment and Training Administration, U. S. Department of Labor, TA-W-58,624, 71 Fed.Reg. 14,954 (March 24, 2006); and the court in slip opinion 07-38, 31 CIT _(March 13, 2007), having determined to remand them to the defendant for reconsideration on the merits; and the defendant having published and filed a Notice of Negative Determination on Remand, 72 Fed. Reg. 24,613 (May 3, 2007), pursuant thereto; and the plaintiffs having continued to contest defendant’s position with regard to certification of their eligibility for trade adjustment assistance, whereupon a hearing in open court was held; and the court having thereafter in slip opinion 08-43, 32 CIT_(April 18, 2008), ordered the defendant to conduct further investigation upon remand; and the defendant having filed herein a Notice of Revised Determination on Remand (July 22, 2008), reporting that it has done so and certifying now that
All workers of Fairchild Semiconductor International, Mountain Top, Pennsylvania, who became totally or partially separated from employment on or after January 11, 2005, through two years from the issuance of this revised determination, are eligible to apply for Trade Adjustment Assistance under Section 223 of the Trade Act of 1974, and are eligible to apply for alternative trade adjustment assistance under Section 246 of the Trade Act of 1974;
Now therefore, after due deliberation, it is
ORDERED, ADJUDGED and DECREED that this certification of the defendant be, and it hereby is, affirmed.